DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US7,845,489).
Regarding claim 1 Thompson teaches a beverage cup (Figs. 1-8) comprising a base (14), a bowl (12), and a bottom cover (16), wherein the base comprises a bottom wall (lower perimeter of 14), a side wall (14) and a top wall (opposite side of 13) constructed and arranged to form an open bottom area in the base, wherein the bowl comprises a bottom wall (13), a side wall (12) and a top wall (top perimeter of 12) constructed and arranged to form an opening at the top wall and the bottom wall of the bowl substantially corresponds to the top wall of the base (where the opposite sides of wall member 13 corresponds to each other), wherein at least a portion of the top wall of the base and at least a portion of the bottom wall of the bowl form a cavity (within 14) adapted to receive a container (where the cavity is capable of such), wherein the bottom cover is located at the bottom wall of the base (Fig. 2) and adapted to enclose the container in the open bottom of the base (where the cavity is capable of such); and wherein the bottom cover further includes an opening (16a) therein for receiving the container through the opening of the bottom cover (where the cover opening is capable of such) and for maintaining the container in the cavity of the cup (where the bottom cover has an opening, where the opening is capable of receiving a container and maintaining it, such as if the container were pushed to the side of the cover).
Regarding claim 2, the cup is made of plastic (Fig. 2).
Regarding claim 11, the bottom cover is attached to the bottom wall of the base by a tongue in groove mechanism or a friction fit mechanism (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US7,845,489), in view of Yokoo et al (Yokoo ) (US2003/0104191).
Regarding claim 3, Thompson DIFFERS in that it does not disclose the plastic is polyethylene terephthalate.  Attention, however is directed to Yokoo which discloses a device is made of such a material (paragraph 0015).  Therefore, it would have been obvious, to one of ordinary skilled within the art, at the time the invention was made to modify Thompson, in view of Yokoo by employing such a material, in order to use an alternative strong, recyclable material.
Regarding claim 4, Thompson DIFFERS in that it does not disclose the polyethylene terephthalate includes an oxygen inhibitor.  Attention, however is directed to Yokoo which discloses a device is made of such a material (paragraph 0015).  Therefore, it would have been obvious, to one of ordinary skilled within the art, at the time the invention was made to modify Thompson, in view of Yokoo by employing such a material, in order to use an alternative strong, recyclable material.
Allowable Subject Matter
Claims 5-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736